MEMORANDUM **
This is a petition for review of the Board of Immigration Appeals’ (“BIA”) order affirming an Immigration Judge’s order pretermitting petitioner Manuel Diaz-Tablas’s application for cancellation of removal pursuant to 8 U.S.C. § 1229b(b).
The Immigration Judge (“U”) pretermitted petitioner’s application for cancellation of removal because petitioner admitted through counsel before the IJ that he had been convicted of a controlled substance violation which rendered him inadmissible pursuant 8 U.S.C. § 1182(a)(2). A review of the administrative record demonstrates that there is substantial evidence to support the BIA’s decision that this conviction rendered petitioner ineligible for cancellation of removal. See 8 U.S.C. § 1229b(b)(l)(C). Petitioner did not raise any arguments countering this conclusion either in his notice of appeal to the BIA or in response to respondent’s motion for summary disposition.
Accordingly, respondent’s motion for summary disposition is granted because the questions raised by this petition for review are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam) (stating standard). This petition for review is denied.
All other pending motions are denied as moot. The temporary stay of removal and voluntary departure confirmed by Ninth Circuit General Order 6.4(c) and Desta v. Ashcroft, 365 F.3d 741 (9th Cir.2004), shall continue in effect until issuance of the mandate.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.